Title: From James Madison to James Maury, 5 January 1819
From: Madison, James
To: Maury, James


Dear Sir
Montpellier Jany. 5. 1818 [1819]
I duly recd. your favor of  on the subject of the Walnut Musket Stocks; the price of which is much short of what I had supposed. I thank you for the information, and for your promise to communicate any change in the demand. Our Crop of Tobo. has turned out better than was expected. It has been better in this quarter than in most of the districts where it is principally cultivated. On the whole it is I believe, between half & two thirds of an average crop; but I am not sufficiently informed from every part of the State, to speak with entire confidence. Your mercantile correspondents are more to be relied on. Our nation is in a very flourishing condition, and with the exception of a disordered currency, in a very satisfactory one. The evil has proceeded from a multiplicity of Banks and an unfavorable balance of trade: causes augmenting each other, and comprizing I hope their own cure.

Mrs. Madison wishes you to send her a Crate of Blue Ware of a handsome pattern, well assorted, and containing a dinner Sett; with Water Decanters or Goblets of good Glass. Be so good as to add abt. 50 lbs. of best cheese, divided into two cases. Draw on Mr. Stone for the Cost at 30 days. Those articles will come most conveniently, to his care at Fredg. & the earlier in the Spring, the better.
My mother who continues in good health, & cheerfulness, always charges me, when the occasion offers, to make returns for your kind remembrances of her. She is just entering her 89th. year. Friendly respects
James Madison
